Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: 
P. 1, the Cross Reference section: U.S. Patent No. 10/645,379 has been issued to U.S. Patent Application No. 15/574,419 on May 5, 2020.  Update is required
 
Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10/645,379 (“the ‘379 patent”) in view of Messmer et al. (US 2014/0078165).

Regarding claim 1 of the instant application, claim 1 of the ‘379 patent discloses:
the image file including at least (i) one or more properties which are identified, the at least one or more properties being listed in a same box, and (ii) association information for associating identification information of each of the one or more properties and identification information of each of one or more images
[“…generating the image file including at least (i) one or more properties which are identified, the one or more properties being listed in a dedicated box, and (ii) association information for associating identification information of each of the one or more properties and identification information of each of the one or more still images, wherein the generated image file includes metadata organized based on a hierarchical structure of boxes, wherein the dedicated box belongs to said hierarchical structure of boxes”]

	Claim 1 of the ‘379 patent does not expressly disclose the following, which are taught by Messmer:
obtain the image file;
outputting an image based on the obtained image file


	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the invention of claim1 of the ‘379 patent by the teaching of Messmer as set forth above.  The reason for doing so at least would have been to improve the image rendering and/or viewer experience, as Messmer indicated in paragraph 4.

Regarding claim 2, claim 1 of the ‘379 patent further discloses:
wherein all properties of each of the one or more images are listed in the same box
[“…generating the image file including at least (i) one or more properties which are identified, the one or more properties being listed in a dedicated box, and (ii) association information for associating identification information of each of the one or more properties and identification information of each of one or more 

Regarding claim 3, claim 1 of the ‘379 patent further discloses:
wherein the at least one or more properties are directly listed in the same box
[“…generating the image file including at least (i) one or more properties which are identified, the one or more properties being listed in a dedicated box.”  Note that the one or more properties are listed in the same dedicated box and thus also are directly listed]

Claims 4-11 are analyzed and rejected as per the analysis of claim 1 (base claim 1) and the disclosure of claims 2-9, respectively, of the ‘379 patent (containing virtually identical claim elements).

>>><<<
5.	Claims 12-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10/645,379 (“the ‘379 patent”) and  Messmer et al. (US 2014/0078165) as applied to claims 1-11 above, and further in view of Gan et al. (US 2010/0191765).

Regarding claim 12, the combined invention of claim 1 of the ‘379 patent discloses and Messmer discloses:
obtain the image file including at least (i) one or more properties which are identified, the at least one or more properties being listed in a same box, and (ii) association information for associating identification information of each of the one or more properties and identification information of each of one or more images; and
output an image based on the obtained image file
[Per the analysis of claim 1 above]

The combined invention does not expressly disclose the following, which are taught by Gan:
one or more processors; and at least one memory in communication with the one or more processors, the at least one memory having stored thereon instructions
[Figs. 1, 2 and paragraphs 30 (“…NITF store 60 generates processed metadata 85 associated with the received image 40 and display image 65 based on metadata”), 43 (“…NITF store 60 may include a processor 210, memory 220”), 44 (“…NITF store 60 may, in general, include any suitable number of processors 210”), 45 (“Memory 220 stores processor instructions”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Gan as set forth above.  The reasons for doing so at least would have been to be able to process received images for display, as Gan indicated in paragraph 43.

Claims 13-22 are similarly analyzed and rejected as per the analyses of claims 12 (base claim) and 2-11 (containing virtually identical elements).

Claim 23 is similarly analyzed and rejected as per the analysis of claim 12.

Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 11-15, 17, 18, 22 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kusama et al. (US 2004/0022453) and  Messmer et al. (US 2014/0078165).

Regarding claim 1, Kusama discloses:
the image file including at least (i) one or more properties which are identified, the at least one or more properties being listed in a same box, and (ii) association information for associating identification information of each of the one or more properties and identification information of each of one or more images
[Fig. 28 and paragraph 287 (“…In FIG. 28, a header 4301 contains information about image data and a data part 4302 stores actual data”).  Note that the table of ref. 4301 defines an association between the image ID (tile number) and the image properties (size and format).  Note that the area containing the size and format data is considered a same box]

	Kusama does not expressly disclose the following, which are taught by Messmer:
obtain the image file;
outputting an image based on the obtained image file
[Fig. 2A and paragraphs 7 (“…receiving input image data and…detecting…metadata associated with said input to image data…color management module…performing image processing upon intermediate image data based upon said intermediate metadata…displaying the image data from 

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the invention of Kusama by the teaching of Messmer as set forth above.  The reason for doing so at least would have been to improve the image rendering and/or viewer experience, as Messmer indicated in paragraph 4.

Regarding claim 12, Kusama further discloses an apparatus in Fig. 2 (103 – CPU, 104 & 105 – memories).  (See also paragraph 87: “FIG. 2 shows a block diagram of the configuration of a mosaic generation apparatus according to the first embodiment of the invention.”)

>><<

Regarding claim 2 (and similarly claim 13), Kusama further discloses:
wherein all properties of each of the one or more images are listed in the same box


Regarding claim 3 (and similarly claim 14), Kusama further discloses:
wherein the at least one or more properties are directly listed in the same box
[Fig. 28 and paragraph 287 (“…In FIG. 28, a header 4301 contains information about image data and a data part 4302 stores actual data”).  Note that the one or more properties are listed in the same dedicated box and thus are directly listed]

Regarding claim 4 (and similarly claim 15), Kusama further discloses:
wherein the image file further includes "ItemInfoBox" for representing information for each of the one or more images, and the association information for associating the identification information of each of the one or more properties and the identification information of each of the one or more images is described in a predetermined box different from said same box
[Fig. 28 and paragraph 287 (“…In FIG. 28, a header 4301 contains information about image data and a data part 4302 stores actual data”).  Note that the table (ref. 4301) defines an association between the image ID (tile number) and the image properties (size and format).   Note that the area in ref. 4301 that contains the offset values is considered an ItemInfoBox as it contains information representing the tile images.  Additionally, the area in ref. 4301 that contains the tile (i.e., image) numbers is considered a predetermined box and is different from said same box; this is because by its location (in the same row) it establishes an 

Regarding claim 6 (and similarly claim 17), Kusama further discloses:
wherein "hvcC" indicating decoder configuration of the one or more images is described as said property in the predetermined box which is different from said "ItemInfoBox", and wherein the association information associates the identification information of each of the one or more images and the identification information of each of one or more "hvcC"
[Fig. 28.  Note that Kusama discloses all limitations of parent claim 46, including indicating properties (such as size and format) of the one or more images, and the association information associates the identification information of each of the one or more images and the identification information of each of one or more properties.  The property “format” is considered equivalent to “hvcC’ as it indicates the decoder configuration (i.e., the configuration needed to decode a JPEG image).  Note that while “hvcC” has a special meaning in some file format standards such as HEIF, the claim is not limited to that.  Therefore, the use of “hvcC” in the claim to indicate decoder configuration is considered a design choice and the term “format” can serve the purpose equally well]

Regarding claim 7 (and similarly claim 18), Kusama further discloses:
wherein the association information represents correspondence between identification information of one of the one or more properties which are identified and identification information corresponding to at least two images
[Fig. 28 and paragraph 287 (“…In FIG. 28, a header 4301 contains information about image data and a data part 4302 stores actual data”).  Note that the four tile images are included in the image file of Fig. 28, which also shows the association between the tile number (i.e., image ID) and the properties (size and format)]

Regarding claim 11 (and similarly claim 22), Kusama further discloses:
wherein the identified properties are ordered, the identification information of each of the one or more properties corresponding to its order
[Fig. 28 (ref. 4301).  Note that the identified properties (size and format) are ordered and the identification information of each of the one or more properties  corresponding to its order]

Regarding claim 23, Kusama further discloses a computer-readable storage medium in ref. 104 of Fig. 2.  (See also paragraph 89:  “ROM 104 stores a program and data used in the program for implementing processes.”)

>>><<<

Claims 5 and 8-10, 16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kusama et al. (US 2004/0022453) and Messmer et al. (US 2014/0078165) as applied to claims 1-4, 6, 7, 11-15, 17, 18, 22 and 23 above, and further in view of Yoshikawa (US 6,597,471).

Regarding claim 5 (and similarly claim 16), the combined invention of Kusama and Messmer discloses all limitations of its parent claim 4, including indicating a property (size) of the one or more images and the association information associates the identification information of each of the one or more images and the identification information of each of one or more property.  Kusama does not expressly disclosed that a width and a height of the images is described as the property that is size (labeled as “ispe” in the claim).  However, this feature is taught by Yoshikawa in Fig. 2 and col. 5, lines 47-58: “…in FIG. 2, an image file is divided into a header section and an image data section…information with respect to an image format identifier showing an image format, a file size, a width, a height…and the like has been stored”; as well as in Fig. 16 and col. 10, lines 18-56, especially col. 18, lines 30-31: “Reference numeral 1611 denotes an area where a width and a height of the subimage 1.”  [Note that while “ispe” may have a specific meaning in some file format standards such as HEI, the claim is not limited to that.  Therefore, the use of “ispe” in the claim to indicate decoder configuration is considered a design choice and the offset (from the beginning of the image file shown in Figs. 2 and 16, respectively) of the fields such as (“Image Width” and “Image Height” of Fig. 2; or “Width/Height of Subimage 1” of Fig. 16) can serve the purpose equally well.]

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Yoshikawa by indicating an image property that is the width and height of the image.  The reasons for doing so at least would have been to store “information that is necessary when data is read out from the image file and additional information for explaining the contents of images,” as Yoshikawa indicates in col. 5, lines 48-51.

Regarding claim 8 (and similarly claim 19), Kusama further discloses:
wherein the image file is generated based on a plurality of  single images
[Fig. 28.  Note that 4 tile images are included]

Regarding claim 9 (and similarly claim 20), Kusama further discloses:
wherein the image file is generated based on a plurality of sub-images corresponding to a single image
[Figs. 27, 28 and paragraphs 286 (“Each of images 607 to 610 is divided into rectangular segments…The image data representing each of images 607 to 610 has an image data file format as shown in FIG. 28”), 287 (“…In FIG. 28, a header 4301 contains information about image data and a data part 4302 stores actual data”).  Note that the tiles are sub-images of the same image]

Regarding claim 10 (and similarly claim 21), Kusama further discloses:
wherein the image file comprises a metadata part and a media data part, and wherein both of the one or more properties and the association information are described in the metadata part
[Fig. 28.  Note that refs. 4301 and 4302 are the metadata and the media parts, respectively.  Note further that ref. 4301 includes both of the one or more properties and the association information]

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bennett (“US 2008/0007650)—[Fig. 2 and paragraphs 59 (“…circuitry 208 is operable to process the sequence of full frames of video data based upon metadata 15”)]
Viger et al. (US 2005/0228753)—[Figs. 3, 5 and paragraphs 116 (“…FIG. 3, a collection 300 (list of identifiers of the images to be shared) is a set of references on media contents (image, video, sound), with metadata”), 128 (“…With each data identifier 303 there is associated a unique representation 305”), 142 (“For each image…the client obtains (step E503) a data identifier 303”), 144, 145 (“For each image, it is necessary to create a unique representation 305…in the form of a signature…use a small version of the image…For example,…a check sum…or a signature obtained by a hashing algorithm…applied to the thumbnail”)]
Wang (US 2013/0195205)—[Fig. 1 and paragraphs 73 (“FIG. 1…illustrating the structure of an example HEVC media file”), 144 (“…a file format…may define the format of access units in an HEVC video elementary stream…the syntax of an access unit may be configured via the decoder specific configuration for the HEVC elementary stream…the sample description name and format associated with one or more access units may be defined as follows: (1) box types may be defined as…hvcC…an HEVC visual sample entry may be required to contain an HEVC Configuration Box…include an HEVC decoder configuration record”), 147)]
Ampawasiri et al. (“A Study of High Efficiency Video Coding File Format,” International Conference on IT Convergence and Security (ICITCS), 28-30 Oct. 2014)
Onomura (US 2009/0172011)—[Fig. 2]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        November 4, 2021